Citation Nr: 1519048	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  08-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, other than sinusitis.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that Veteran claimed service connection for sinusitis, a type of respiratory disorder, previously in March 1981, which was denied in October 1981.  In a September 2011 Board decision, the Board declined to reopen the claim for sinusitis as new and material evidence had not been received.  As such, the issue on appeal has been recaptioned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge in January 2011.  A transcript of that hearing is of record.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In February 2015, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  38 C.F.R. §§ 20.707, 20.717.  

The Veteran replied that he wished to appear at a second Board hearing via video conference at his local RO.  As such, another hearing must be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




